In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

******************** *
SEAN DAVID MURPHY,       *
                         *                           No. 11-266V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: September 19, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which
                         *                           respondent does not object.
             Respondent. *
******************** *
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner;
Michael P. Milmore, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 12, 2014, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. On August 18, 2014,
petitioner filed a motion for attorneys’ fees and costs. Upon review of petitioner’s
motion, respondent raised objections to certain items. Based on subsequent
discussions, petitioner amended his application to request $110,809.74, an amount
to which respondent does not object. The Court awards this amount.

       On April 29, 2011, Sean Murphy filed a petition for compensation alleging
that the influenza vaccine, which he received on October 4, 2010, caused him to
suffer Guillain-Barré syndrome (“GBS”). Petitioner received compensation based
upon the parties’ proffer. Decision, filed Mar. 25, 2014. Because petitioner
received compensation, he is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $110,809.74 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he did not incur any out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $110,809.74, in the form of a check made payable to
        petitioner and petitioner’s attorney, Nancy R. Meyers, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

       The parties have represented that a portion of these fees will be allocated to
petitioner’s previous counsel, Mr. Joseph Sarda. Ms. Meyers has agreed to
distribute the appropriate amount accordingly.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2